Citation Nr: 1725062	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for radiculopathy of the right upper extremity.

3.  Entitlement to service connection for radiculopathy of the right lower extremity.

4.  Entitlement to service connection for onychomycosis with onychoptosis (claimed as foot fungus).

5.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine. 

7.  Entitlement to an initial compensable disability evaluation for erectile dysfunction.

8.  Entitlement to an initial compensable disability evaluation for bilateral metamorphopsia.

9.  Entitlement to an initial compensable disability evaluation for headaches.

10.  Entitlement to service connection for tonsil hypertrophy, claimed as scarred tonsils. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to July 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 videoconference hearing, and a transcript of this hearing is of record.
In November 2014, the Board remanded these issues for additional development. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the most recent issuance of a supplemental statement of the case, dated in March 2015, additional and relevant medical evidence, in the form of VA vocational rehabilitation files, has been associated with the claims file.  This evidence is not accompanied by a waiver of RO review, nor has it been reviewed by the RO.  See 38 C.F.R. §  20.1304 (c) (2016). 

On May 11, 2017, the Veteran was sent a letter by the Board, in which he was requested to state whether or not he desired to waive RO review of this evidence.  The letter stated that if a reply was not received within 45 days, it would be assumed that he did not want the Board to decide his claims, and that his claims would be remanded to the agency of original jurisdiction for review of this evidence. 

There is currently no reply of record to the Board's May 2017 letter, and on June 6, 2017, the Board's May 11, 2017 letter was returned by the postal service, with a stamp "unable to forward for review."  In such cases, the Veteran bears the burden of keeping VA apprised of his whereabouts, and "there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, on remand, after obtaining the Veteran's current address, this evidence must be reviewed in association with the readjudication of the Veteran's claim.  Id.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and his representative, if necessary, to ascertain his correct address.

2.  Upon completing the development requested in the first paragraph of this remand, and after completing any other additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




